DETAILED ACTION
The following is a first action on the merits of application serial no. 16/973538 filed 12/9/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12/22/20 has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:

-the implied phrase “The invention relates to” should be deleted; and
-the claim phraseology “said” and “comprises” on lines 6, 8, 11, 12, 14 and 16 should be deleted.
  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitation "the diameter" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 1 recites the limitation "the longitudinal edges" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
-Claims 3 and 6 recite the limitations “on the one hand” and “on the other hand”, however, it is unclear as to what the phrase is referring to and what scope of coverage is for the claim using the phrase, i.e., is it suppose to be referring to an alternative within the claims, etc., please clarify.
9, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-a rotary planet carrier for a mechanical reduction gear of a turbomachine wherein the carrier has an annular row of tubular members of a bearings supporting that are parallel to one another and to an axis of rotation of the carrier, each of the members having an external peripheral surface defining cylindrical tracks and surfaces for guiding rolling elements and at least one cage of these elements and an internal cylindrical surface defining an internal chamber configured to be supplied with oil during operation, oil passages extending between the internal and external surfaces for conveying oil from the chamber to the rolling element bearings and the cage, wherein each of the members has oil circulation grooves that are connected to ducts forming at least a part of the passages and extending from the grooves to the external surface, the grooves being substantially rectilinear and parallel to one another and to an axis of revolution of the internal surface of the corresponding tubular member, at least some of the grooves having a width or angular extent about the axis of revolution that is greater than the diameter of the ducts connected to that groove, and at least some of the ducts being connected to the corresponding groove at one of the longitudinal edges of the groove that is closest to the axis of rotation of the carrier and in combination with the limitations as written in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Violet 20190301466 discloses a planetary gearbox for a turbomachine having a carrier with a tubular member (46B) having rectilinear grooves (51, 52) connected to ducts (64) wherein the ducts connect to the longitudinal edges of the grooves (as shown in Figure 5, 46B); however, Violet lacks the carrier having an annular row of tubular members of a bearings supporting that are parallel to one another and to an axis of rotation of the carrier, each of the members having an external peripheral surface defining cylindrical tracks and surfaces for guiding rolling elements and at least one cage of these elements, oil passages extending between the internal and external surfaces for conveying oil from the chamber to the rolling element bearings and the 
-Dinter et al 8591371 discloses a planet carrier having a tubular member (Figure 3) with an outer periphery rectilinear groove (111) connected to a duct (110);
-Nishida et al 20110092330 discloses a bearing structure for a planet gear and shows that it is well known in the art to have a rectilinear groove (33) disposed in a shaft member of the gear for lubrication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 10, 2021